DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on 29 October 2020.
Claims 1-3, 7, 11, 13-20 have been cancelled.
Claim 37 has been added.
Claims 4-6, 8-10 and 21-37 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Reasons for Allowance
Claims 4-6, 8-10 and 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's 
 generating a hierarchy of property listings for a set of property developments, wherein the highest level of the hierarchy includes data items concerning a first property development in the set of property developments, and the lowest level of the hierarchy includes data items concerning specific units of property within the first property development; tracking web browsing activities of at least one potential buyer; receiving user selections of one or more Internet property listing services from among a plurality of Internet property listing services; for each selected Internet property listing service: generating, by at least one processor, a first version of one or more property development code files for the first property development, wherein the first version of the one or more code files is readable by the selected Internet property listing service according to specifications corresponding to the selected Internet property listing service, validating, by the at least one processor, the first version of the one or more property development code files for the first property development, in response to the validating identifying at least one error, in the first version of the one or more property development code files relating to a distinguished unit of property in the first property development: causing at least one alert to be displayed at each of a plurality of levels of the hierarchy proximate to an entry field related to the distinguished unit of property and receiving user input correcting the at least one identified error; in response to receiving the user input, generating, by the at least one processor, a second version of the one or more code files for the first property 
The prior art references discloses:
Brimberry et al (US 2004/0059586 A1) generating a hierarchy of property listings for a set of property developments, wherein the highest level of the hierarchy includes data items concerning a first property development in the set of property developments (see Fig. 3b, P[0020]: P[0024]:) 
Carolan et al (US 2006/0031255 A1) teaches the lowest level of the hierarchy includes data items concerning specific units of property within the first property development (see Fig. 6-8)
RealBird [(www.realbird.com) retrieved from the Internet Archive Wayback machine dated October 5, 2008 and October 11, 2008] discloses tracking web browsing activities of at least one potential buyer; generating, by at least one processor, a first version of one or more property development code files for the first property development, wherein the first version of the one or more code files is readable by the selected Internet property listing services according to specifications corresponding to the selected Internet property listing service, (page 6).
Hudak (US 2008/0222010 A1) discloses receiving user selections of one or more of the Internet property listing services from among a plurality of Internet property listing services (P[0030-0031], P[0037]).
Janes et al (US 2005/0091218 A1) teaches validating, by the at least one processor, the first version of the one or more property development code files for the first property development, in response to the validating identifying at least one error in the first version of the one or more property development code files generated for the selected Internet property listing service relating to a distinguished unit of property in the first property development for which the at least one error was identified: receiving user input correcting the at least one identified error; in response to receiving the user input, generating by the at least one processor, a second version of the one or more code files for the first property development, wherein the second version of the one or more code files is readable by the selected Internet property listing service according to the specifications corresponding to the selected Internet property listing service, and wherein the second version of the one or more code files incorporates the received user input correcting the at least one identified error; validating by the at least one processor, the second version of the one or more code files for the first property development (see Fig. 5, Fig. 10, P[0039]).
Larcheveque et al (US 2004/0226002 A1) teaches validating XML data file including the real-time validation tool 122 can respond to an invalid entry by informing the user of invalid data entered and allowing or not allowing the user to continue editing the electronic form (see P[0052]).
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sullivan et al (US 20070198466 A1) discloses multiple listing service that pools the multiple listing service data from a multiplicity of By Owner real estate listing companies
Wise et al (US 20040098269 A1) discloses a system that guides a real estate agent through a systematic method for digitally gathering, recording and sending property listing information to the MLS or other compatible database and includes a validation step for checking errors or omissions in the data entry procedure for a given record.
L. Lin and C. Huang, "An Integrated Information System for Real Estate Agency Based on Service-Oriented Architecture," 2008 IEEE International Symposium on Service-Oriented System Engineering, Jhongli, 2008, pp. 184-189, doi: 10.1109/SOSE.2008.52 discloses a system that uses the real estate data integrated platform to obtain real estate business information regularly from various real estate agency websites through real estate data collect services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629